DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ono Takayuki (EP3260981).
Regarding claim 1, Ono Takayuki (Ono) disclose an information processing apparatus that executes a plurality of programs, the information processing apparatus comprising circuitry configured to: control execution of a plurality of update processes of updating the plurality of programs (Fig. 3, Para 0026-0028, application execution unit, storing unit, firmware updating unit, a recovery module, executing one or more programs by the CPU,  the storing unit stores backup data used for recovery in case of failing to update firmware in the managing server); when an update of a particular program performed by one or more update processes of the plurality of update processes has failed, acquire recovery information for recovering function of the particular program whose update has failed (Para 0030-0032, 0039, failing to update the firmware, the recovery creating unit creates recovery data using the backup data stored in the managing server); and execute a recovery process of recovering the function implemented by the 
Regarding claim 2, Ono disclose, wherein the circuitry is further configured to execute the plurality of update processes based on update information including information on a plurality of installers that update the plurality of programs and information indicating a dependency relationship between the pluralities of installers (Para 0042-0046).
Regarding claim 3, Ono disclose, wherein the recovery information includes information for returning each of the particular program whose update has failed and another program that has a dependency relationship with the particular program whose update has failed to a status before the update (Para 0042-0046, 0052-0056).
Regarding claim 4, Ono disclose, wherein the recovery process includes a process of returning each of the particular program whose update has failed and another program that has a dependency relationship with the particular program whose update has failed to a status before the update (Para 0057). 
Regarding claim 5, Ono disclose, wherein the recovery process includes a first recovery process of retrying an update process of the particular program whose update has failed according to the recovery information, and a second recovery process to be performed when the update by the first recovery process of the particular program whose update has failed fails, the second recovery process being a process of returning each of the particular program whose update has failed and another program that has a dependency relationship with the particular program whose update has failed to a status before the update (Para 0074-0077, possible to revert the apparatus to the status before the update).
Regarding claim 6, Ono disclose, wherein when the circuitry performs an update process of one program among the plurality of programs, in a case in which an update of another program that has the dependency relationship with the one program has failed, the circuitry cancels an update process of the one program (Para 0058).
Regarding claim 7, Ono disclose an update control method, performed by an information processing apparatus that executes a plurality of programs, the method comprising: controlling execution of a plurality of update processes of updating the plurality of programs (Fig. 3, Para 0026-0028, application execution unit, storing unit, firmware updating unit, a recovery module, executing one or more programs by the CPU,  the storing unit stores backup data used for recovery in case of failing to update firmware in the managing server); when an update of a particular program performed by one or more update processes of the plurality of update processes has failed, acquiring recovery information for recovering a function of the particular program whose update has failed (Para 0030-0032, 0039, failing to update the firmware, the recovery creating unit creates recovery data using the backup data stored in the managing server); and executing a recovery process of recovering the function implemented by the particular program whose update has failed, based on the recovery information (Para 0042, detecting that the firmware fails to be updated, the recovery module creating unit acquires information on a module for recovery). 
Regarding claim 8, Ono disclose an information processing system comprising an update control program that causes an information processing apparatus that executes a plurality of programs to: control execution of a plurality of update processes of updating the plurality of programs (Fig. 3, Para 0026-0028, application execution unit, storing unit, firmware updating unit, a recovery module, executing one or more programs by the CPU,  the storing unit stores 
Regarding claim 9, Ono disclose, further comprising update management system communicable with the information processing apparatus through a communication network, the update management system providing the information processing apparatus with the recovery information (Para 0016, 0028, 0029, Fig. 1, the information processing apparatus and the managing server are communicatively connected with each other via a communication network).
 Regarding claim 10, Ono disclose, a storage module storing the recovery information in advance (Para 0028-0030, storing unit stores backup firmware in the managing server).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent # 7356727 to McGhee et al., relates to fault tolerant update processes by employing a backup memory block used in conjunction with a block-by-block update process.
WO 2005/024628 to Chen, Shao-Chun et al., relates to electronic devices employing additional software for updating the updating software in the electronic devices, also adapted to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659.  The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.